Case 2:15-cv-00671-CBM-GJS Document 63 Filed 08/10/20 Page 1 of 2 Page ID #:5213


  1
  2
  3
  4
  5
  6
  7
  8                               UNITED STATES DISTRICT COURT
  9                             CENTRAL DISTRICT OF CALIFORNIA
 10
 11        DELFINO CARDENAS                                  Case No. 2:15-cv-00671-CBM (GJS)
           MACHADO,
 12
                        Petitioner                           ORDER ACCEPTING
 13                                                          FINDINGS AND
                 v.                                          RECOMMENDATIONS OF
 14                                                          UNITED STATES
           KIM HOLLAND,                                      MAGISTRATE JUDGE
 15
                        Respondent.
 16
 17
 18           Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all
 19    documents filed and lodged in this action, the Report and Recommendation of
 20    United States Magistrate Judge [Dkt. 53, “Report”], and Petitioner’s Objections to
 21    the Report [Dkt. 58]. Pursuant to 28 U.S.C. § 636(b)(1)(C) and Fed. R. Civ. P.
 22    72(b), the Court has conducted a de novo review of those portions of the Report to
 23    which objections have been stated.1
 24
 25
       1
 26            The Court notes that, with his Objections, Petitioner filed a Notice of Appeal [Dkt. 59], in
       which he states that he thereby appeals from “the Judgment of the Court denying the petition for
 27    writ of habeas corpus and dismissing the action with prejudice.” The Ninth Circuit dismissed the
       appeal for lack of jurisdiction, as this Court had not entered a final or appealable order on June 23,
 28    2020, the date on which the Notice of Appeal was filed. [Dkt. No. 62.]
Case 2:15-cv-00671-CBM-GJS Document 63 Filed 08/10/20 Page 2 of 2 Page ID #:5214


  1          Having completed its review, the Court concludes that nothing in the
  2    Objections calls into question any aspect of the Report, nor does anything in the
  3    Objections warrant discussion. The Court accepts the findings and
  4    recommendations set forth in the Report.
  5          Accordingly, IT IS ORDERED that: the Petition is DENIED; and Judgment
  6    shall be entered dismissing this action with prejudice.
  7          LET JUDGMENT BE ENTERED ACCORDINGLY.
  8
  9    DATE: AUGUST 10, 2020                  __________________________________
                                              CONSUELO B. MARSHALL
 10                                           UNITED STATES DISTRICT JUDGE
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                  2
